COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00183-CR



EX PARTE RAMONE COLEMAN




                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Ramone Coleman attempts to appeal the trial court’s January 16, 2013

denial of his post-conviction application for writ of habeas corpus.   See Tex.

Code Crim. Proc. Ann. art. 11.072, § 8 (West 2005). Coleman filed a notice of

appeal on April 29, 2013. On May 3, 2013, we sent him a letter stating our

concern that we lacked jurisdiction over the appeal because the notice of appeal


      1
      See Tex. R. App. P. 47.4.
was not timely filed. See Tex. R. App. P. 26.2(a)(1). We informed him that the

appeal could be dismissed unless he or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal on or before May 13,

2013. See Tex. R. App. P. 42.3(a), 44.3.

      Although Coleman filed a response, it does not state any grounds for

continuing this appeal. In his response, he argues that his request for findings of

fact and conclusions of law extends the deadline for filing a notice of appeal. It

does not. See Montoya v. State, No. 07-02-00247-CR, 2002 WL 1732519, at *1

(Tex. App.––Amarillo July 25, 2002, no pet.) (op. on reh’g) (not designated for

publication). Moreover, even if the time period for filing an appeal were extended

due to the filing of his request for findings of fact and conclusions of law, the

notice of appeal would still have been late, and we do not have authority to grant

an out-of-time appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998) (reasoning that if an appeal is not timely perfected, a court of appeals

has no jurisdiction to address its merits and can take no action other than to

dismiss it). Accordingly, we dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 20, 2013


                                        2